Title: From Thomas Jefferson to Gilles de Lavallée, 11 September 1785
From: Jefferson, Thomas
To: Lavallée, Gilles de



Sir
Paris Sep. 11. 1785.

I received duly your favour of Aug. 14. It is not in my power to take on the account of Congress any part of the expences of your passage, having received no authority of that kind from them: nor indeed is the encouragement of emigrations among the objects with which they are charged. I fear that when you get to Portsmouth you will find difficulties in the winter season to go by water to any more Southern state. Your objects being the manufacture of wool and cotton, you will of course chuse to fix yourself where you can get both or one of these articles in plenty. The most and best wool is to be had in the middle states. They begin to make a little cotton in Maryland: they make a great deal in Virginia and all the states South of that. The price of clean cotton in Virginia is from 21 to 26 sols a pound, that is to say from a fifth to a fourth of a dollar. Genl. Washington being at the head of the great works carrying on towards clearing the Patowmac, I have no doubt but that that work will be completed. It will furnish great opportunities of using machines of all kinds. Perhaps you may find emploiment there for your skill in that way. Alexandria on the Patowmac will undoubtedly become a very great place. But Norfolk would be the best for Cotton manufactories. As you are a stranger, I mention such facts as I suppose may be useful to you. I wish you success & am Sir your very humble servt.,

Th: Jefferson

